Comitology (debate)
The next item is the Commission statement on comitology.
Vice-President of the Commission. - Mr President, the comitology reform that was decided in July 2006 introduced a 'regulatory procedure with scrutiny', which gives a veto right to the European Parliament on measures of general scope that amend a basic legal act adopted under codecision.
In the framework of this reform, the three institutions concluded a joint statement in which they committed themselves to adapt 26 priority basic acts to this new procedure, and the Commission adopted 26 priority alignment proposals at the end of last year. It is in our common interest to have these alignment instruments adopted as soon as possible. The Commission is therefore very pleased to see that Parliament is now ready to vote on several legislative resolutions, after having reached good and fair compromise solutions between the three institutions.
Other important dossiers will be on the agenda of another session of the European Parliament later this month, and I am confident that we will be able to settle these dossiers as well. I want to thank the rapporteurs from the different committees for their very cooperative and constructive approach.
Consequently, the whole package of the 26 priority alignment proposals could be ready for adoption before the end of this year. This would be a very good result which will pave the way to the so-called 'general alignment'. As you know, the Commission made a commitment to review all existing codecision basic legal acts, in addition to these 26 priority acts, with a view to bringing them into line with the new regulatory procedure with scrutiny. The Commission will respect this commitment and propose this general alignment of all non-priority acts. It concerns in total more or less 220 acts. This will take the form of four to five omnibus or package proposals, the first of which should arrive in the European Parliament shortly in November. The next two omnibus proposals will follow within a couple of weeks and the final proposal just before the end of the year, or very early next year.
A third aspect of revising Parliament's scrutiny rights is the revision of the agreement concluded in 2000 between the Commission and Parliament on comitology procedures. Here I would like to thank Parliament and, in particular, Mr Galeote and Mr Corbett for the excellent spirit of cooperation which prevailed throughout the negotiations. I would also like to thank them for recognising that the special procedures foreseen in the agreement will apply in all extremely urgent cases.
I am pleased to announce that the results of these negotiations have been politically endorsed and that the Commission will be ready to proceed to the formal adoption of the revised agreement, as soon as Parliament formally endorses the outcome of the negotiations. I am confident that the agreement we reach will help our two institutions work more efficiently in the future.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, this discussion on comitology has been going on for a long time. On the basis of the Basel II report, the European Parliament has finally won rights of scrutiny that should actually be normal in a democracy, against huge opposition from the Council and opposition from the Commission. Now we must attend to adapting the directives accordingly. Here the focus has been on the question of adapting the relevant directives - and that is understandable. The question of the extent to which we adapt the directives legislatively is certainly an important aspect.
However, the agreement between Parliament, the Commission and the Council is about how Parliament can be appropriately involved. The Commissioner expressed her hope that Parliament will adopt the relevant alignments in the current year. It is important to us that Parliament be informed about the processes in good time and that the exchange of information to Parliament via the comitology committees take place promptly. The actual implementation phase is yet to begin and time will tell whether or not this will strengthen the rights of Parliament.
The same applies to requests for urgent debate. To take one example: accounting is next on the agenda, IFRS 8. Here the procedure was that we in the comitology process were, unfortunately, only informed by the Commission at the last minute. Then we were expected to take a decision relatively quickly. The key, apart from the formal alignment process, will be whether the Commission, the relevant Directorates-General, the officials working in this area, are willing to include Parliament in the work in good time. Only then will effective scrutiny be possible. This is where it will be revealed whether the Commission as a whole is for this or not.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, here we are, talking about comitology again. Basically it is a matter, as you said, of implementing the agreement that we all welcomed as a success when we entered into it in July 2006.
There are two aspects to it: the practical aspect, which I will not go over again, but also its translation to each of the directives and, today, we are concerned with the 26 priority directives. I am speaking in relation to those referred to the Committee on Economic and Monetary Affairs. From that point of view, I would like to express our determination that the European Parliament's position, when it examines these 26 priority directives, should be as coherent as possible. The same comitology agreement needs to be applied to these 26 directives, hence the idea of a parallel approach. However, as we well know, in these negotiations the devil is in the detail, and we met him during these negotiations on three particular points I would like to mention briefly.
The first point concerns something that, within the Committee on Economic and Monetary Affairs - but not only there - has felt like a kind of provocation. On the subject of accounting standards, an area in which the European Parliament exercises its full powers and competencies, the Commission presented a proposal that said that urgency should be applied as an automatic procedure. We did not accept this and fortunately I see that we managed to get the Commission to back down on this point and forced it to give up its demands for systematic urgency, which would have deprived Parliament of an effective right of control in an area where, on the contrary, it has demonstrated its ability to be useful, effective and relevant.
The second point is, of course, the issue of what are known as the 'sunset clauses' or revision clauses. The Commission and the Council really wanted these clauses to disappear. They felt that this was an inherent element of the comitology agreement made last year. In a spirit of cooperation, we have ensured that the Commission will be invited to check the efficacy and democratic functioning of the conditions of transmission of implementing powers regularly, every three years. I believe this is a good way to proceed and I see that, in the commitment the Commission agreed to sign through what is now known as a revision clause, it is invited to look at the extent of its competence and justify any changes in legislation or the absence of such changes.
The third area is obviously the issue of scope. What we see is that the Council has not always followed the Commission's proposals, whether on transparency or prospectuses, the definition of cross-border missions or equivalences.
I do believe, however, that in a spirit of cooperation, including on the part of the Portuguese Presidency, we are reaching a result that should satisfy all the institutions and I am pleased about this.
(ES) Mr President, following the speeches from the Vice-President of the Commission and my colleague Mrs Berès, my speech is almost superfluous.
I was responsible for producing the report for the Committee on Legal Affairs and, in agreement with our fellow Members from the Committee on Economic and Monetary Affairs, we arrived at the conclusion that the urgent procedure that the Commission was asking for in Article 6(2)(2) was unnecessary, because at the moment cooperation between Parliament and the Commission, and also the Council, is excellent.
Consequently, the report by the Committee on Legal Affairs asks for this article to be removed and adopts two further recitals, two further changes to the recitals, aimed at highlighting the flexibility of the procedure.
After the adoption of recitals 1 and 2 in committee there were negotiations between Parliament and the Commission, which Mrs Wallström referred to, and we tabled a final amendment, Amendment 4, which replaces the current Amendment 2, and establishes a formula for cooperation between the three institutions. In other words, what is important in this text is the final sentence, which says that the Commission, the Council and the European Parliament need to act diligently in order to ensure that these rules and interpretations can be adopted in time, in order not to undermine the perception and, ultimately, the confidence of investors.
I think that, at the moment, this formula of compromise between Parliament, the Council and the Commission could help to solve the problems without us having to resort to the urgent procedure that the Commission originally proposed.
Vice-President of the Commission. - Mr President, thank you for your constructive comments at this late hour.
Let me just make two short last comments. First of all, on the register, I think you are absolutely correct in underlining the need to have information about the procedure, to be well-informed about the progress of different files, and one of the measures that we have agreed on is, of course, to update our comitology register as well.
This we have agreed between the institutions, and the Commission is investing in this and we are sure that it will be in place by March next year. So I think at least this will help, but we will also encourage, of course, our services to work as closely as possible with the Parliament.
The other comment is simply to say that I hope that we agree that the whole idea behind this particular procedure is to ensure that we have a consistent and coherent application of the new rules. That is also why we have proposed this sort of package or omnibus proposals, and that is, I think, the way forward: to make sure that we follow closely what has been agreed and that we can, between the two institutions, handle it as effectively as possible as well.
The debate is closed.